IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40211

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 351
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 6, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAREN CHRISTOPHER ABBEY,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin Ray Simpson, District Judge.

       Judgment of conviction and unified sentence of five years, with thee years
       determinate, for malicious harassment, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daren Christopher Abbey pled guilty to malicious harassment. Idaho Code § 18-7902.
The district court sentenced Abbey to a unified term of five years, with three years determinate,
and retained jurisdiction. Abbey appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Abbey’s judgment of conviction and sentence are affirmed.




                                                   2